t c memo united_states tax_court michael alan jablonski petitioner v commissioner of internal revenue respondent docket no 24874-97r filed date michael alan jablonski pro_se david w sorensen for respondent memorandum opinion powell special_trial_judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction petitioner filed a petition for declaratory_judgment to review a favorable determination by respondent with respect to amendments to a retirement_plan the facts may be summarized as follows petitioner was employed by design analysis associates inc from date until date during part of his employment - - - - petitioner participated in a retirement_plan the plan originally petitioner had the right to withdraw the entire amount of his accrued_benefits in one lump sum distribution the plan was amended in retroactive to the amendment inter alia barred lump sum distributions the administrators of the plan sought a determination from respondent that the plan was qualified under sec_401 petitioner opposed the amendment and the continuing qualification of the plan by letter dated date respondent issued a favorable determination to the plan as amended petitioner then filed a petition for declaratory_judgment with this court under sec_7476 discussion the tax court's jurisdiction is limited to the extent expressly permitted by statute see sec_7442 95_tc_560 sec_7476 authorizes this court to determine the outcome of a controversy involving the qualification or continuing qualification of a retirement_plan upon the filing of an appropriate pleading a petition may be filed only by an employer the plan_administrator or an employee who qualifies as an interested_party sec_7476 rule c a unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure - - - - sec_7476 limits the persons who may file a petition under sec_7476 to inter alia an employee who has qualified under regulations prescribed by the secretary as an interested_party for purposes here the definition of an interested_party is generally limited to present employees of the employer who are eligible to participate in the plan and other present employees of the employer who share the same place of business sec_1_7476-1 income_tax regs emphasis added with regard to certain plan amendments sec_1_7476-1 income_tax regs provides in the case of an application_for an advance determination as to whether a plan amendment affects the continuing qualification of a plan if i there is outstanding a favorable determination_letter for a plan_year to which sec_410 applies and ii the amendment does not alter the participation provisions of the plan then paragraph b shall not apply and all present employees of the employer who are eligible to participate in the plan shall be interested parties emphasis added the only circumstance in which a former employee qualifies as an interested_party is in the event of a plan termination sec_1_7476-1 income_tax regs petitioner concedes that this situation does not involve a plan termination in short except in the event of a plan termination under the regulations former employees are not interested parties for purposes of sec_7476 and are not authorized to file a petition with this court - - - - dillon v commissioner tcmemo_1993_239 affd per curiam without published opinion 12_f3d_1227 8th cir jones v commissioner tcmemo_1980_512 affd without published opinion 676_f2d_710 9th cir see also romann v commissioner t c it also should be noted that these are legislative regulations issued pursuant to a specific congressional delegation to the secretary and as such are entitled to greater deference than an interpretive regulation promulgated under the general rulemaking power vested in the secretary by sec_7805 peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir we accord such regulations the highest level of judicial deference viz we are not to invalidate the regulations unless they are arbitrary capricious or manifestly contrary to the statute 467_us_837 see also 62_f3d_48 2d cir the regulations need not be the only or even the best construction of sec_7476 see atlantic mut ins co v commissioner u s ___ 118_sct_1413 the supreme court has stated that a reviewing court need not conclude that the agency construction was the only one it permissibly could have adopted to uphold the construction or even the reading the court would have reached if the question initially had arisen in a judicial proceeding chevron u s a inc v natural_resources defense council inc supra pincite n citations omitted - - - - thus to the extent that petitioner contends that the regulations are invalid we reject that argument petitioner also asserts that during the process leading to respondent's favorable determination the internal_revenue_service treated him as an interested_party because respondent treated him as an interested_party during the administrative procedure petitioner did not pursue alternative resolutions to this matter petitioner contends therefore that respondent should be equitably estopped from challenging his status as an interested_party we do not question that petitioner may have been treated as an interested_party during the administrative proceedings we however are not bound by the actions and the determinations of the parties furthermore jurisdiction cannot be acquired by estoppel jurisdiction either exists or it does not and in this case it does not dillon v commissioner supra accordingly respondent's motion to dismiss is granted an appropriate order of dismissal will be entered
